          Case 3:19-cv-00311-DPM Document 39 Filed 04/12/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

NATHAN ZACHARY McMULLAN                                                              PLAINTIFF
ADC #554072

V.                             No. 3:19-cv-311-DPM-JTR

TERRY MAPES, Warden, NEACCC                                                       DEFENDANT


                                             ORDER

      On April 6, 2021, mail sent to Plaintiff Nathan Zachary McMullan

(“McMullan”) at his address of record, the Barbara Ester Unit of the Arkansas

Department of Corrections (“ADC”), was returned as undelivered, with the notation

“Paroled”. Doc. 38. The ADC’s website also indicates that McMullan is no longer

there. McMullan has not provided the Court with a change of address. The Court

has previously notified him of his obligation, under Local Rule 5.5(c)(2), to maintain

a valid mailing address with the Clerk of this Court. Doc. 4. Also, McMullan has

filed several address change notices in the past, demonstrating both his knowledge

of the requirement and his ability to comply with it. Docs. 16, 25, 37.

      IT IS THEREFORE ORDERED THAT:

      1.        If McMullan wishes to continue pursuing this lawsuit, he must, within

thirty (30) days of the date of this Order, file a notice of his current mailing address.1


      1
          If, as it appears, McMullan has been released from incarceration, he will then be required
         Case 3:19-cv-00311-DPM Document 39 Filed 04/12/21 Page 2 of 2




       2.     If McMullan does not timely and properly comply with this Order, this

case may be dismissed, without prejudice, pursuant to Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 12th day of April, 2021.



                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




to file an updated in forma pauperis application or pay the entire $400 filing fee (offset by any
portion of the fee he has already paid) for this action.
                                               2
